       Case 5:18-cv-00254-DPM Document 8 Filed 12/17/20 Page 1 of 1



               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

INDIGO AG, INC.                                              PLAINTIFF

v.                       No. 5:18-cv-254-DPM

L & L FARMS PARTNERSHIP;
and LARRY EARNEST                                        DEFENDANTS

                             JUDGMENT
     Indigo's complaint is dismissed without prejudice.




                                 D .P. Marshall Jr.
                                 United States District Judge
